Citation Nr: 0315899	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  93-22 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.

2.  Entitlement to a rating in excess of 20 percent for 
lumbar spine injury residuals.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from February 1973 to February 
1976.  These matters come before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Seattle, Washington.  The veteran appeared at a 
hearing before a RO hearing officer in September 2001.  He 
also appeared at a videoconference hearing before the 
undersigned Veterans Law Judge on December 3, 2002, at which 
time he testified with respect to the claims now at issue 
before the Board.  Transcripts of both above-mentioned 
hearings have been associated with the record on appeal.


FINDINGS OF FACT

1.  It is not shown that the veteran has degenerative disc 
disease of the lumbar spine which was incurred or aggravated 
by active service; became manifest to a degree of 10 percent 
or more during the first year after his separation from 
service; or was caused by, or increased in severity due to, 
the veteran's service-connected lumbar spine injury 
residuals.

2.  The veteran's service-connected lumbar spine injury 
residuals are manifested by complaints of pain, fatigue and 
lack of endurance, and clinical findings consistent with 
moderate limitation of motion; neither severe limitation of 
lumbar motion nor severe lumbosacral strain is shown.  

3.  The veteran reports he completed four years of high 
school, and that he last worked, in a construction capacity, 
in 1989.


4.  The veteran has one service-connected disability, lumbar 
spine injury residuals, rated 20 percent disabling.  

5.  The veteran's service-connected low back disability is 
not so disabling as to prevent the veteran from obtaining and 
maintaining substantially gainful employment consistent with 
his education and occupational experience.


CONCLUSIONS OF LAW

1.  Service connection for degenerative disc disease of the 
lumbar spine is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2002).

2.  A rating in excess of 20 percent is not warranted for the 
veteran's service-connected lumbar spine injury residuals.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5292 and 5295 (2002).  

3.  The criteria for establishing entitlement to TDIU are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 3.340, 3.341, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO has 
obtained the veteran's service medical records as well as 
postservice medical records corresponding to medical 
treatment reported by the veteran.  

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met; the RO is shown 
to have informed him of the need for such evidence in the 
form of several statement(s) of the case (SOC) and 
supplemental statement(s) of the case (SSOC) dating back to 
February 1993.  See 38 U.S.C.A. § 5103 (West 2002).  The 
Board parenthetically notes that claims for entitlement to an 
increased rating for residuals of a lumbar spine injury and 
for entitlement to a total disability evaluation on the basis 
of individual unemployability were previously denied by the 
Board in June 1991.  In this case, the Board also informed 
the veteran in March 2003 of the VCAA, as well of both his 
and VA's respective duties in the development of evidence.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(the VA's duties include providing a specific explanation of 
the type of evidence necessary to substantiate the veteran's 
claim and a description of which portion of that evidence (if 
any) was to be provided by the veteran and which portion the 
VA would attempt to obtain on his behalf).  

The Board is aware that, to date, the RO has not adjudicated 
the veteran's claims under the newly enacted provisions of 38 
U.S.C.A. §§ 5103 and 5103A (West 2002).  However, given the 
extent of the development and notification in this case 
accomplished by both the RO and the Board, the Board is 
satisfied that no prejudice to the veteran will result from 
an adjudication of his claims in this Board decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 Nos. 
02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) is invalid because 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  Again, in this instance, the Board is satisfied 
that no prejudice to the veteran will result from an 
adjudication of his claims in this Board decision.  See 
Bernard, supra.  

Factual Background

The veteran's service medical records, while showing several 
instances of complaints of, and treatment afforded for, low 
back pain, are devoid of findings reflective of degenerative 
disc disease of the lumbar spine.  

Lumbar injury residuals were diagnosed on VA examination in 
April 1981.

Service connection was granted for lumbar injury residuals in 
July 1981.  The veteran did not appeal this decision.

A January 1983 VA progress note indicates that the veteran 
may have degenerative or other lumbar spine pathology.  An 
August 1987 VA Medical Certificate includes a diagnosis of 
degenerative joint disease at L5-S1.


An April 1989 private neurological consultation report shows 
that the veteran was treated for injury residuals of the 
head, neck and back following the occurrence of a work-
related accident in February 1989.  Private neurology 
examination reports in May, August and November 1989 and 
January 1990 indicate that the veteran was temporarily 
totally disabled.

A January 1990 private psychiatric report shows that the 
veteran was examined by two physicians; a clinical 
psychologist and psychiatrist.  The examining physicians 
found that any disabling factors were considered to be non-
industrially caused.  

The veteran testified in February 1990 that he last worked in 
February 1989, after he was struck in the head by a scaffold 
in a work-related accident.

A Social Security Administration (SSA) determination report 
dated in October 1990 shows a primary diagnosis of chronic 
brain syndrome and a secondary diagnosis of sprains and 
strains.  

An April 1991 private initial orthopedic evaluation report 
described the veteran's disability status as permanent and 
stationary.

In June 1991 the Board denied claims for an increased rating 
for residuals of a lumbar injury and for a total disability 
evaluation on the basis of individual unemployability.

A February 1992 VA progress note shows that the veteran 
complained of a history of chronic low back pain since his 
involvement in a parachuting injury sustained in 1974.  

A November 1993 report submitted to the Workers' Compensation 
Appeals Board from a private orthopedic surgeon who had the 
opportunity to examine the veteran in April 1993 indicates 
that while the veteran was not suited to resume his work-
related duties as an interior sheller (the job he had at the 
time of his 1989 accident), he was essentially capable of 
pursuing a vocational goal of attaining the job of a smog 
technician.

A VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, dated in April 1996, 
shows that the veteran indicated that he had completed 4 
years of high school and that he last worked in a 
construction capacity, as an interior sheller, in 1989.  He 
added that he was disabled as a result of "multiple injuries 
to the head, neck, eye, ear, spine, back, elbow, shoulder, 
and lower back."  He also added that he had psychological 
problems as well.  

On November 1996 VA orthopedic examination L5-S1 degenerative 
disc disease with spondylolysis was diagnosed.  On March 1997 
VA orthopedic examination severe L5-S1 degenerative disc 
disease was diagnosed.  The physician added that it was not 
possible to prove that the degenerative disc disease was 
related to the veteran's severe injury while parachuting 
without X-rays previous to that time.  The examiner also 
commented that there was a likelihood that the veteran's 
current back symptoms originated during the time he served as 
a paratrooper.

A letter received from the veteran in August 1998 states that 
he sustained a head injury in 1989 which caused a mental 
disorder to the head or brain, and that since that time he 
had been unable to work.

A report of VA fee-basis examination conducted in March 1999 
indicates that lumbosacral strain and degenerative disc 
disease were diagnosed.  The examiner added that the 
degenerative disc disease of the lumbar spine was not due to 
the lumbar injury he sustained during his military service.  
The examiner also mentioned that 50 percent of the veteran's 
total functional impairment was attributable to his lumbar 
spine injury residuals.

At a September 2001 hearing, the veteran's representative's 
asserted that degenerative disc disease, first diagnosed in 
1987, essentially began shortly after the veteran's inservice 
parachuting accident.  The veteran testified that he last 
worked in February 1989, and that he was in receipt of SSA 
disability benefits.  The representative also asserted that 
the record clearly showed that the veteran was unable to work 
due to his service-connected back disorder, as well as due to 
his nonservice-connected degenerative joint disease.  

Review of an October 2001 VA fee-basis examination reveals 
that the examiner conducted an exhaustive review of the 
complete medical record.  Examination of the lumbar spine 
showed the following range of motion findings:  Flexion to 60 
degrees (out of a possible 95 degrees); extension to -20 
degrees (out of a possible 35 degrees) [the examiner added 
that he was not convinced that the veteran was demonstrating 
full effort]; bilateral lateral bending to 20 degrees (out of 
a possible 40 degrees); and bilateral rotation to 20 degrees 
(out of a possible 40 degrees).  Straight leg raising testing 
showed negative left side findings and positive right side 
findings.  The examiner mentioned that despite the positive 
right-sided findings there was no evidence of sensory or 
motor loss in the lower extremities.  It was noted that the 
veteran did become fatigued, suffered from increased pain and 
lack of endurance due to low back pain which had the affect 
of limiting his activities.  In pertinent part, the diagnoses 
were:  severe degenerative lumbar spine arthritis, 
degenerative disc disease with L5 nerve root involvement, and 
possible old fracture at L5-S1.  The examiner opined that the 
veteran did sustain an injury while parachuting but that 
available medical records showed the presence of back disease 
prior to his parachute injury.  He added that a superimposed 
injury in 1989 may have caused what appeared to be a small 
healed compression fracture.  The examiner further opined 
that the veteran's disc disease seemed to have occurred in 
the late 1980's (around 1989) or in the 1990's, and that the 
1989 injury aggravated his existing back condition and may 
have been responsible for producing his disc disease.  
Additionally, the examiner indicated that the veteran could 
lift and carry 20-25 pounds occasionally and 15-20 pounds 
frequently, and stand and walk 4-6 hours in an 8-hour workday 
and sit for 4-6 hours in an 8-hour workday.  He added that 
the veteran should not walk on uneven terrain; could climb 
stairs but not ladders; and could not stoop, kneel or crouch.  

As part of a December 2001 addendum, the VA examiner who 
examined the veteran in October 2001 indicated that the 
degenerative disc disease of the lumbar spine was related to 
a back injury incurred by the veteran in 1989.  He added that 
there was no sufficient medical evidence to believe that the 
veteran's service-connected lumbar strain resulted in the 
development of the degenerative joint disease nor in the 
worsening of this condition due to the in-service parachute 
injury.  He added that due to the lapse of time from the 
onset of the parachute injury and the development of the 
degenerative disc disease, it was unlikely that the 
degenerative disease of the lumbar spine is causally related 
to the inservice injury.  He also mentioned that there was no 
basis to believe that the lumbar strain had acted to 
aggravate the degenerative disc disease.  

The veteran testified before the undersigned Veterans Law 
Judge in December 2002 that he incurred a back injury as a 
result of a 1974 parachute jump and that he had not suffered 
any intercurrent injuries to his spine since that time.  He 
added that he had been unemployed since 1989 due to his 
service-connected back disorder.  He also testified that he 
had not worked since suffering an injury to the head in 1989.  
The veteran indicated that he had back pain, along with 
numbness and tingling, mostly on his right side.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection for arthritis [degenerative disc disease] 
may be presumed if it became manifest to a degree of 10 
percent or more during the first year after the veteran's 
final separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Additionally, service connection may also be granted for a 
"[d]isability which is proximately due to or the result of a 
service-connected disease or injury. . . ."  38 C.F.R. 
§ 3.310.  See also Allen v. Brown, 7 Vet. App. 439 (1995); 
Reiber v. Brown, 7 Vet. App. 513 (1995).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The United States Court of Appeals for Veterans Claims has 
held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule) 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4.  The 
evaluation of the same disability or manifestations under 
different diagnoses is to be avoided; rather, the veteran's 
disability will be rated under the diagnostic code which 
allows the highest possible evaluation for the clinical 
findings shown on objective examination.  38 C.F.R. § 4.14.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion is moderate, a 20 percent rating is 
provided.  When the limitation of motion is severe, a 40 
percent rating is provided.  The maximum evaluation 
assignable under this diagnostic code is 40 percent.

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  A 20 percent evaluation is warranted for 
lumbosacral strain where there is muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent evaluation requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space, or some of the 
above with abnormal mobility on forced motion.  40 percent is 
the maximum evaluation assignable under this code.  Id.

A total rating for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).


It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  The 
provisions of 38 C.F.R. § 4.16(b) allow for extraschedular 
consideration in cases where veterans are unemployable due to 
service-connected disabilities but do not meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes the claimant's case 
outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1996); 38 C.F.R. § 4.1, 4.15.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose, supra, at 363; 38 U.S.C.A. § 4.16(a).

The VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation a result of service-connected disability shall be 
rated totally disabled without regard to whether an average 
person would be rendered unemployable by the circumstances.  
Thus, the criteria include a subjective standard.  
Unemployability is synonymous with inability to secure and 
follow a substantially gainful occupation. VAOPGCPREC 75-91.


Analysis

Service Connection

The record (private and VA treatment records/evaluation 
reports) reflects that the veteran now has lumbar spine 
degenerative disc disease.  That diagnosis is not in dispute.  
Service medical records, however, disclose only complaints of 
low back pain, and are negative for references to 
degenerative disc disease. Degenerative disc disease of the 
lumbar spine was first diagnosed in 1987, approximately 11 
years following the veteran's separation from service. 

The veteran primarily argues that his degenerative disc 
disease developed as a consequence of parachute jump injuries 
in service. The evidence of record, however, does not support 
this assertion. A review of his service medical records fails 
to indicate that his complaints of low back pain in fact 
followed parachute jump injuries. Further, although the 
veteran has denied any post-service injury to his back, 
medical records clearly show that he sustained multiple 
orthopedic injuries in an on-the-job accident in 1989. 

The most comprehensive review of the veteran's case was done 
by the VA physician who examined him in October 2001. After 
reviewing the medical evidence of record, it was this 
physician's conclusion that there was no sufficient medical 
evidence to believe that the veteran's service-connected 
lumbar strain resulted in the development of the degenerative 
joint disease nor in the worsening of this condition due to 
the in-service parachute injury.  He added that due to the 
lapse of time from the onset of the parachute injury and the 
development of the degenerative disc disease, it was unlikely 
that the degenerative disease of the lumbar spine is causally 
related to the inservice injury.  He also mentioned that 
there was no basis to believe that the lumbar strain had 
acted to aggravate the degenerative disc disease. In reaching 
its decision, the Board also has taken into account opinions 
provided by another VA physician in November 1996 and a fee-
basis examiner in March 1999. The Board finds that the 
opinion provided on October 2001 is more probative as it was 
based on a complete review of the record, to include an 
accurate history of the veteran's low back condition. 
Accordingly, service connection for degenerative disc disease 
of the lumbar spine, either on a direct or a secondary basis, 
is not in order. The evidence is not so evenly balanced that 
there is doubt as to any material issue. 38 U.S.C.A. §§ 1110, 
1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 

The veteran and his accredited representative have argued 
that his degenerative disc disease is due to his service-
connected lumbar spine injury residuals.  As laypersons, 
neither is competent to opine regarding the etiology of a 
disease or disability.  See Espiritu, supra.  


Increased Rating

The veteran's service-connected low back disability has been 
determined to be 20 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5295.  See May 2002 RO rating 
decision.  It is noted that a rating in excess of 20 percent 
is achievable pursuant to this code, as well as under 
Diagnostic Code 5292.  See supra.

The Board finds that after reviewing the record, and 
following its taking into consideration of all the available 
information and the criteria set forth in the Rating 
Schedule, that the severity of the veteran's service-
connected low back disability is not shown to satisfy the 
rating criteria as previously set forth for a rating in 
excess of 20 percent under either Diagnostic Codes 5295 or 
5292.

To this, the Board points out that the veteran's most recent 
VA orthopedic examination, dated in October 2001, shows that 
the veteran complained of low back pain, as well as 
difficulty in sitting, standing, walking, bending and 
lifting.  He added that he suffered from weakness, fatigue, 
lack of endurance and stiffness.  The evidentiary record, to 
include those cited as part of the October 2001 examination, 
does not contain medical findings which show that his lumbar 
back injury residuals are manifested by findings reflective 
of severe lumbar spine limitation of motion to a degree of 
severity which would warrant the application of a rating in 
excess of 20 percent pursuant to Diagnostic Code 5292.  Also, 
the presence of severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion is 
not shown as part of the evidence of record.  Thus, a rating 
in excess of 20 percent is not for application in this case 
under Diagnostic Code 5295.

Additionally, review of the record also reveals that the RO 
has considered the assignment of extraschedular consideration 
for the veteran's low back disability pursuant to 38 C.F.R. § 
3.321(b)(1).  See March 2002 SSOC.  In exceptional cases 
where schedular evaluations are found to be inadequate, the 
RO may refer a claim to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, for 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service- connected disability or disabilities."  38 
C.F.R. § 3.321(b)(1).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  
In this regard, the Board is of the opinion, following its 
review of the complete evidentiary record, that the 20 
percent schedular evaluation assigned in this case concerning 
the veteran's low back is not inadequate.  As the schedular 
criteria provide a basis to award increased compensation in 
this case for this disability, it does not appear that the 
veteran has an "exceptional or unusual" disability of the 
low back.

TDIU

The veteran also asserts, in essence, that he is unable to 
maintain employment due to his service-connected low back 
disability.

The veteran has one service-connected disability, lumbar 
spine injury residuals, rated as 20 percent disabling.  
Therefore, the veteran does not meet the percentage 
requirement of 38 C.F.R. § 4.16(a) for consideration of a 
TDIU rating.  However, as noted above, the veteran may still 
be entitled to such benefits, on an extraschedular basis, 
pursuant to 38 C.F.R. § 4.16(b).

Concerning the veteran's employment history as well as the 
medical evidence of record that contains information relating 
to his ability to work, the Board observes that in 1990 the 
veteran was determined to be temporarily totally disabled.  
To this, an October 1990 SSA determination report showed a 
primary diagnosis of chronic brain syndrome and a secondary 
diagnosis of sprains and strains; the low back was not 
mentioned.  Also, as reported above, a private orthopedic 
physician, in November 1993, indicated that the veteran was 
essentially well enough to pursue an alternative vocational 
goal.  As also discussed above, on VA examination in March 
1999 the examiner opined that 50 percent of the veteran's 
total functional impairment was attributable to his lumbar 
spine injury residuals.

However, on recent October 2001 VA examination, while the 
examiner did not provide an opinion as to whether or not the 
veteran was employable, he did, in discussing "functional 
capacity," provide a fairly comprehensive discussion 
concerning activities the veteran could and could not do.  Of 
these, it is noteworthy, that the examiner stated that the 
veteran could stand and walk 4 to 6 hours in an "8-hour 
workday" and sit for 4 to 6 hours in an "8- hour workday."  
Notably, the examiner did not opine that the veteran was 
unable to work due to his service-connected low back 
disability.  The Board finds that the veteran's one service-
connected disability, by itself, is not shown by objective 
evidence to be of such nature and severity as to prevent the 
veteran's participation in all forms of regular, 
substantially gainful employment.

The evidence reflects that the veteran's service-connected 
low back problems do result in moderate impairment.  However, 
this fact is reflected in the current rating of 20 percent.  
The medical evidence of record does not demonstrate that the 
veteran's service-connected lumbar spine disability prevents 
him from obtaining and retaining substantially gainful 
employment consistent with his education and occupational 
background.  Accordingly, the Board finds that the evidence 
is not in favor of a grant of a TDIU rating.  38 C.F.R. §§ 
3.340, 4.16.  In this, and other cases, only independent 
medical evidence may be considered to support Board findings.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The 
medical evidence of record is not shown to contain findings 
that the veteran is unemployable due to his service-connected 
low back disability.  See Friscia v. Brown, 7 Vet. App. 294, 
297 (1994).  The Board thus concludes that the veteran's 
service-connected lumbar spine injury residuals are not of a 
severity to preclude gainful employment, and, therefore, a 
TDIU rating is not demonstrated to be warranted under the 
facts of this case.


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is denied.  

A rating in excess of 20 percent for lumbar spine injury 
residuals is denied.  

Entitlement to TDIU is denied.





	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

